 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                 Case No. 18-50398 MEH
                                                           Chapter 7
12                                                         Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                         OBJECTION TO CLAIM 220
                    Debtor.                                (Silicon Valley Engineering Council)
14

15                                                         [No Hearing Required Unless Requested]

16

17   TO SILICON VALLEY ENGINEERING COUNCIL,
     ATTENTION ELISE ENGLEHARDT, DIRECTOR:
18
19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
20   of TechShop, Inc. (“Debtor”), files this objection to Claim 220 filed by Silicon Valley Engineering
21   Council (“Claimant”) on July 26, 2018 as a general unsecured claim in the amount of $92,400
22   (“Claim”). A true and correct copy of the Claim is attached hereto as Exhibit A.
23           The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February
24   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-
25   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United
26   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with
27   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula
28   LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,”

Case: 18-50398      Doc# 338      Filed: 04/09/21     Entered: 04/09/21 05:38:45         Page 1 of         1
                                              10
 1   “TechShop Arlington LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC”

 2   (collectively, the “LLCs”). Each of these limited liability companies are separate, distinct entities

 3   from the Debtor. The LLCs incurred liabilities and obligations to third parties, which liabilities and

 4   obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

 5   bankruptcy estate.

 6          The Trustee has reviewed the Claim, which includes invoices to Claimant from “TechShop

 7   San Jose LLC”: one in the aggregate amount of $40,800, dated January 20, 2017; and another in the

 8   aggregate amount of $47,000, dated June 30, 2017. Based on the Trustee’s review of the Claim and

 9   documents available to the Trustee, the invoices represent obligations of TechShop San Jose LLC.

10   Because the Claim relates to obligations of an entity other than the Debtor, the Claim must be

11   disallowed in their entirety.

12          WHEREFORE, the Trustee prays for an order, as follows:

13          1.      Disallowing, in its entirety Claim 220 filed by Silicon Valley Engineering Council

14   as a general unsecured claim in the amount of $92,400, for the reasons set forth above; and

15          2.      For such other relief as the Court deems just and appropriate.

16

17   DATED: April 9, 2021                   RINCON LAW LLP

18
19
                                            By: /s/ Gregg S. Kleiner
20                                              GREGG S. KLEINER
                                                Counsel for DORIS A. KAELIN,
21                                              Trustee in Bankruptcy
22

23

24

25

26

27

28

Case: 18-50398      Doc# 338         Filed: 04/09/21   Entered: 04/09/21 05:38:45       Page 2 of        2
                                                 10
 Fill in this information to identify the case:
                                                                                                                                  FILED
 Debtor 1 TechShop, Inc.                                                                                                  U.S. Bankruptcy Court
                                                                                                                       Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                              7/26/2018
 United States Bankruptcy Court           Northern District of California                                               Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                           04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Silicon Valley Engineering Council
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Silicon Valley Engineering Council                             349 Avenida Arboles

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  Attn: Elisa Englehardt, President
                                  PO Box 611865
                                  San Jose, CA 95161


                                  Contact phone               4083600669                         Contact phone

                                  Contact email        engelhardte@asme.org                      Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                  MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                   page 1




             Case 18-50398               Claim 220           Filed 07/26/18              Desc Main Document                     Page 1 of 3
                                                                                                                                EXHIBIT A
     Case: 18-50398                 Doc# 338            Filed: 04/09/21                Entered: 04/09/21 05:38:45                       Page 3 of
                                                                    10
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $      92400.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              Contracted the debtor to supply classes for low income children who we would
                              provide


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                  page 2




          Case 18-50398            Claim 220           Filed 07/26/18             Desc Main Document                     Page 2 of 3
                                                                                                                              EXHIBIT A
  Case: 18-50398              Doc# 338            Filed: 04/09/21                 Entered: 04/09/21 05:38:45                      Page 4 of
                                                              10
12.Is all or part of the claim            No
    entitled to priority under                                                                                                 Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                7/26/2018

                                                                 MM / DD / YYYY


                                 /s/ Elise Engelhardt

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                        Elise Engelhardt

                                                                             First name      Middle name         Last name
                                 Title                                       Director

                                 Company                                     Silicon Valley Engineering Council

                                                                             Identify the corporate servicer as the company if the authorized agent is a
                                                                             servicer
                                 Address                                     349 Avenida Arboles

                                                                             Number Street
                                                                             San Jose, CA 95123

                                                                             City State ZIP Code
                                 Contact phone             4083600669                           Email         svengineeringcouncil@gmail.com


Official Form 410                                                      Proof of Claim                                                    page 3




           Case 18-50398                 Claim 220           Filed 07/26/18               Desc Main Document                   Page 3 of 3
                                                                                                                              EXHIBIT A
   Case: 18-50398                Doc# 338               Filed: 04/09/21              Entered: 04/09/21 05:38:45                         Page 5 of
                                                                    10
Gmail - Fwd: Final MOU - SVEC / TechShop for signature                     https://mail.google.com/mail/u/0/?ui=2&ik=b07e39e60d&jsver=Lcyw...




                                                                                        Elise Engelhardt <techelise@gmail.com>



         Fwd: Final MOU - SVEC / TechShop for signature
         Elise Engelhardt <techelise@gmail.com>                                                        Mon, Mar 5, 2018 at 4:22 PM
         To: danielbwoods@gmail.com

           There were 102 of the $600 scholarships of which 4 were used. There were also 14 six month parent+child
           memberships which included 84 classes ($2400). None of those were used. I got the codes in late July.

           Below are the emails from Mike Hilberman about the MOU and the email TechShop sent out announcing the
           partnership and also one I exchanged with Ben Lewis. I have attached the MOU and the two invoices from TechShop
           we paid. Here is the page we set up for applications; https://www.svec.org/events/techshop-scholarships


           From : Ben Lewis <ben.lewis@techshop.ws>
           Date: Tue, Aug 8, 2017 at 10:47 AM
           hey, Elise.

           You asked about a STEAM coupon before> We can set those up. That does make the most sense for everyone. The
           form you attached looks really good to me. I think the question regarding the student's camp of interest is a good one
           that should have been included in my original.

           Sorry for the delays in response. I bungled the hand off from Mike leaving TechShop and will be sure to be your first
           point of contact for everything in the future.

           I can also connect you with Michael Erickson (He's the new GM, formerly at Redwood City) and Jeff Sims our
           Education Coordinator in San Jose. They will be able to help execute on any on the ground tweaks that need to be
           made to uphold the level of education we expect out of TechShop and promised to SVEC through this project.

           We will run spring break and winter camps. They don't always sell as well, but if we've got a pool of scholarship kids
           who are hanging out over the break, it's a good opportunity to serve them. We will also pick up any other folks inthe
           area who are interested.

           Cheers and Thanks.




           From: Mike Hilberman <mhilberman@earlygrowthfinancialservices.com>
           Date: Thu, Oct 27, 2016 at 8:39 PM
           Subject: Final MOU - SVEC / TechShop for signature
           To: "Yashesh A. Shroff" <yshroff@gmail.com>, Daniel Woods <daniel.woods@techshop.ws>
           Cc: Elise Engelhardt <techelise@gmail.com>, Jim Newton <jim@techshop.com>, Michael Catterlin
           <mikec@techshop.ws>



           Yashesh / Dan,

                    Case 18-50398          Claim 220       Filed 07/26/18       Desc Attachment 1          Page 1 of 3
1 of 3                                                                                                                      7/26/2018, 8:26 PM
                                                                                                                  EXHIBIT A
         Case: 18-50398            Doc# 338         Filed: 04/09/21          Entered: 04/09/21 05:38:45                 Page 6 of
                                                                10
Gmail - Fwd: Final MOU - SVEC / TechShop for signature                  https://mail.google.com/mail/u/0/?ui=2&ik=b07e39e60d&jsver=Lcyw...



           A ached is the ﬁnal version of the MOU for electronic signature. We are really excited for this partnership!!

           -Mike




           ---
           Mike Hilberman
           CFO
           Early Growth Financial Services
           P: (408) 475-2383 C: (650) 245-9836
           mhilberman@earlygrowthfinancialservices.com




           From: Jim Newton -- TechShop Founder <techshopjim@techshop.ws>
           Date: Fri, Oct 28, 2016 at 3:52 AM
           Subject: Elise -- Your Donation to Help Save TechShop San Jose Is Now Tax-Deductible...
           To: Elise Engelhardt <techelise@gmail.com>


           Hi Elise...

           I'm thrilled to announce today that TechShop has partnered with the Silicon Valley Engineering Council
           (SVEC) to provide STEAM scholarships to disadvantaged youth and young adults. This will help further
           SVEC's mission of promoting engineering educational activities, programs, and outreach by providing San
           Jose and Bay Area youth with STEAM education and memberships at TechShop.

           Through this partnership, you can now help support TechShop San Jose's construction fundraising effort and
           receive a tax donation in the process. We've asked you, our members, to help save TechShop San Jose and
           close our $1M construction budget gap by (1) becoming an investor, (2) pre purchasing a membership, or (3)
           sponsoring a student for our STEAM after school program. Now in working with SVEC, a 501(c)(3) nonprofit
           organization, any donation you make towards a TechShop STEAM scholarship will be tax deductible.

           The TechShop STEAM program has been running successfully for several years and consists of 30 hours of
           hands-on, project-based learning. Students use the advanced tools, equipment, and software at TechShop to
           work on personal designs, completing open-ended projects focusing on science, technology, engineering,
           arts, and math.

           Each TechShop STEAM scholarship recipient receives the following:

                   One seat in a TechShop after-school STEAM camp (30 hours of training)
                   Two 6-month TechShop memberships (one for the student and one for an accompanying
                   parent/guardian/mentor/coach)
                   Six Premium class coupons to support them in ongoing, self-guided learning

           You can find out more about TechShop's STEAM program here: http://www.techshop.ws/STEAM.html

           And you can find out more about SVEC on their website: https://www.svec.org/

           For the latest news on the TechShop San Jose relocation fundraising efforts and to pledge your support,
           please visit us here: http://www.techshop.ws/tssj_move.html

           We are really excited at this new partnership and the opportunity it brings. And by helping a deserving kid
           gain access to the equipment and software of the maker revolution, your donation is now fully tax


                     Case 18-50398        Claim 220      Filed 07/26/18      Desc Attachment 1         Page 2 of 3
2 of 3                                                                                                                 7/26/2018, 8:26 PM
                                                                                                             EXHIBIT A
         Case: 18-50398           Doc# 338         Filed: 04/09/21        Entered: 04/09/21 05:38:45               Page 7 of
                                                               10
Gmail - Fwd: Final MOU - SVEC / TechShop for signature               https://mail.google.com/mail/u/0/?ui=2&ik=b07e39e60d&jsver=Lcyw...



           deductible.

           Thank you, Elise. All of us at TechShop deeply appreciate your support, and we look forward to working with
           you and the entire TechShop community to keep our San Jose location alive and strong.


           Jim Newton
           Founder and Chairman, TechShop, Inc.
           Build Your Dreams Here!
           jim@techshop.com
           Main: 1-(855)-TECHSHOP
           Cell: 1-(650)-766-6306
           http://www.techshop.com/




            3 attachments
                SVEC-TechShop MOU Final.pdf
                490K
                SVEC Invoice 521873.pdf
                25K

                SVEC 522092.pdf
                106K




                    Case 18-50398         Claim 220      Filed 07/26/18    Desc Attachment 1       Page 3 of 3
3 of 3                                                                                                              7/26/2018, 8:26 PM
                                                                                                          EXHIBIT A
         Case: 18-50398           Doc# 338         Filed: 04/09/21        Entered: 04/09/21 05:38:45            Page 8 of
                                                               10
                                                                                                                    Invoice
        TechShop San Jose                                                                                  Date           Invoice #

        300 South 2nd Street                                                                          1/20/2017            521873
        San Jose, CA 95113-2711
        408-916-4144

   Bill To                                                                 Ship To

 Silicon Valley Engineering Council
 PO Box 611865
 San Jose, CA 95161




             P.O. No.                    Rep                                  Contract                                 Terms

                                                                                                                    Due on receipt

      Item                               Description                            Quantity            Rate                 Amount

STEAM GRANT         STEAM Grant Money from Donations via partner Silicon                    6          2,500.00             15,000.00
                    Valley Engineering Council (SVEC)

                    30 Hour STEAM Camps Plus two 6 Month Memberships
                    (student & adult) and 6 class coupons

STEAM GRANT         STEAM Grant Money from Donations via partner Silicon                   43              600.00           25,800.00
                    Valley Engineering Council

                    STEAM Camp - One Week Session




                               Funds can be Wired:                                       Subtotal
                                 JP Morgan Chase                                                                           $40,800.00
                                560 Mission Street
                             San Francisco, CA 94105                                     Sales Tax (8.75%)                       $0.00
                           Routing Number: 322271627
                           Account Number: 881145676                                     Payments/Credits                        $0.00

                        Thank you for your Partnership                                   Balance Due                       $40,800.00

                        www.techshop.ws
             Case 18-50398  Claim 220 Filed 07/26/18                       Desc Attachment 2           Page 1 of 1
                                                                                                              EXHIBIT A
    Case: 18-50398             Doc# 338        Filed: 04/09/21         Entered: 04/09/21 05:38:45                    Page 9 of
                                                           10
                                                                                                                                 Invoice
                                                                                                                       Date            Invoice #

TechShop San Jose                                                                                                    6/30/2017          522092
38 South 2nd Street
San Jose, CA 95113-2711
408-916-4144
  Bill To                                                                              Ship To

Silicon Valley Engineering Council
PO Box 611865
San Jose, CA 95161




               P.O. No.                            Rep                                     Contract                                 Terms

                                                                                                                                 Due on receipt

        Item                                      Description                                 Quantity        Rate                 Amount

STEAM GRANT             STEAM Grant Money from Donations via partner Silicon                              8    2,500.00                  20,000.00
                        Valley Engineering Council (SVEC)

                        30 Hour STEAM Camps Plus two 6 Month Memberships
                        (student & adult) and 6 class coupons

STEAM GRANT             STEAM Grant Money from Donations via partner Silicon                             45      600.00                  27,000.00
                        Valley Engineering Council

                        STEAM Camp - One Week Session




 In the event that you would prefer to pay via ACH or EFT please notify your store FDL or Manager     Subtotal                          $47,000.00
                               for a copy of the banking information.

                                                                                                      Sales Tax (8.75%)                       $0.00
 Thank you for your patronage. All invoices are due on receipt. All invoices that are 30 or
  more days past due will incur a finance charge of 1.5% monthly (18% annually), or the               Payments/Credits                        $0.00
maximum allowed by law, until paid in full.. Returned checks will be subject to a $35 returned
                                         check fee
                                                                                                      Balance Due                       $47,000.00

                        www.techshop.ws
             Case 18-50398  Claim 220 Filed 07/26/18                                    Desc Attachment 3             Page 1 of 1
                                                                                                                                 EXHIBIT A
  Case: 18-50398                   Doc# 338              Filed: 04/09/21               Entered: 04/09/21 05:38:45                    Page 10 of
                                                                      10
